On Petition to Beheab.
The petition for writ of certiorari in this case was denied on August 14, 1948. The petition to rehear contains this statement:
‘ ‘ The Court filed no opinion in said cause (not even a memorandum opinion) so it is utterly impossible for petitioner to determine upon what facts or what principles of law the Court based its decision to deny the writ, but it is evident that the Court must have overlooked certain undisputed facts and certain well settled principles of law in its decision.”
The memorandum opinion of this Court which concluded with a denial of the petition for certiorari was not filed for the reason that we considered the excellent opinion of the Court of Appeals to have conclusively answered each of the insistences made by the plaintiff in error, Mercer Pie Company, who is the petitioner for certiorari. This practice and the reason therefor is stated thus in the case of Beard v. Beard, 158 Term, 437, 442, 14 S. W. (2d) 745, 747:
“A written opinion disposing of the question presented through petition for certiorari to the Court of Appeals is not necessary in every instance. Denial of the writ of certiorari to review the action of the Court of Appeals, without a written opinion or some explanatory memorandum, emphasizes the concurrence of the court in the opinion of the Court of Appeals.”
*332Out' of deference to the request of counsel, and because the principle restated in the well considered opinion of tbe Court of Appeals is of importance, we now file that memo of the-Court-which concluded with -the denial of the petition for certiorari on August 14.
It will he noticed from the reading of that memo that every insistence made in the petition to rehear was considered and determined prior to and in the denial of the petition for certiorari.
The petition to rehear is denied.
All concur.